EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 32, line 1, substitute “32” with --31--; and
In claim 33, line 1, substitute “33” with --31--.

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,571,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-55 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a horticultural light fixture having a cross-flow thermal management system comprising:

the wings being in thermal communication with the heat sink;
regarding claim 11, a method for using a horticultural light fixture having a cross-flow thermal management system comprising:
generating, via a heat generating source comprising a light source, heated air and emitted light having a spectrum adapted to stimulate plant growth; and
positioning a heat sink above the heat generating source, the heat sink having a longitudinal axis from a first end of the heat sink to a second end of the heat sink, the heat sink including a plurality of wings, each said wing extending across the longitudinal axis of the heat sink;
regarding claim 21, a horticultural light fixture with a thermal management system comprising:
a light source configured to emit light having an emission spectrum adapted to stimulate plant growth and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively dissipate the heated air generated by the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis; and
a housing configured to secure the light source and the heat sink in place, the light source being positioned on a lower surface of the housing, and the plurality of wings extending from the lower surface to an upper surface of the housing;
regarding claim 24, a horticultural light fixture with a cross-flow thermal management system comprising:

a heat sink positioned above the light source, the heat sink being configured to passively and continuously dissipate the heated air generated by the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at even intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink,
wherein the central axis is longer than the minor axis, and wherein a length of the light fixture divided by a width of the light fixture is a number greater than one;
regarding claim 25, a light fixture with a cross-flow thermal management system comprising:
a light source configured to emit light and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively and continuously dissipate the heated air generated by the light source, the heat sink including a plurality of wings in thermal communication with the heat sink, the plurality of wings being positioned at intervals along a central axis of the heat sink and extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis, and wherein a width of the plurality of wings is less than three inches;
regarding claim 28, a method of using a light fixture with a cross-flow thermal management system, the method comprising:
generating heated air responsive to a light source emitting light;
passively and continuously dissipating the heated air generated by the light source via a heat sink positioned above the light source, the heat sink including a plurality of wings in thermal communication with the heat sink, the plurality of wings being positioned at intervals along a central axis of the heat sink and extending across a minor axis of the heat sink,
wherein the central axis is longer than the minor axis; and 

regarding claim 31, a method of using a light fixture with a cross-flow thermal management system, the method comprising:
generating heated air responsive to a light source emitting light;
passively and continuously dissipating the heated air generated by the light source via
 a heat sink positioned above the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis; and wherein a width of the plurality of wings is less than three inches.
	Furthermore, claims 1-55 are allowed in view of the timely filing of the proper terminal disclaimer as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 07, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876